Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 1 of 35




                EXHIBIT 1
            Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 2 of 35




  SHAHID KHAN                                                        IN THE CIRCUIT COURT FOR
  3150 North Ridge Road
  Ellicott City, MD 21043,                                           MONTGOMERY COUNTY
          on his own behaYand on behaYof
          all others similar0 situated,

                           Plaintiff,                                Case No. VI-igt5-=3

                  V.

 CROWN ASSET MANAGEMENT,LLC
 3100 Breckinridge Blvd, Ste 725
 Duluth, GA 30096
                                                                           R ECEIVED
 Serve on:                                                                           MAR 2 4 2021
 The Corporation Trust, Incorporated
 2405 York Road, Suite 201                                                    Clerk of the Circuit Court
 Lutherville Timonium, MD 21093-2264                                          Montgomery County, Md.

                          Defendant.



                       Class Action Complaint and Demand forJury Trial

                                               Introduction

    1.       PlaintiffShahid Khan("Mr. Khan")("Plaintiff" or "Class Representative") on behalfof

himself and all others similarly situated, sues Defendant Crown Asset Management, LLC

("Crown"). Crown is a debt-buyer, which claims to purchase debts originated through Prosper

Funding, LLC ("PFL") and PFL's sole owner, Prosper Marketplace, Inc.("PMI")(PFL and PMI

are, collectively, "Prosper")', in transactions between Prosper and the members of the Class defined

below ("Class Members"). However, no such debts exist.

    2.      Prosper, Crown's assignor, is an unlicensed loan broker which has simply ignored

Maryland credit and licensing laws, and engaged in an illegal predatory lending business in


          The Prosper entities are not defendants in this lawsuit, but are defendants in a separate
 lawsuit raising claims directly against Prosper for its activities alleged in this lawsuit. See Jones, et al.
 v. Prosper Marketplace, Inc., et al., Case No. 484731V (Cir. Ct. Mont. Co.). Mr. Khan is a member
 of the Class defined in the Jones Complaint.
           Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 3 of 35




 transactions with Class Representative and Class Members. Prosper purported to sell the illegal and

 uncollectible loan accounts of Class Representative and Class Members to Crown — even though

 nothing was owed on those accounts from the beginning as a result ofProsper's blatant wrongdoing.

    3.      Maryland law strictly prohibits the very type of scheme that Prosper has employed.

Prosper's transactions with Class Members have violated Maryland law in numerous respects.

    4.      For example, the Maryland Credit Services Businesses Act, Md. Code Ann., Corn. Law

§ 14-1901 et seq.(the "MCSBA")requires loan brokers, like Prosper, to be licensed when arranging

loans for Maryland consumer borrowers.

    5.      This is no secret. In CashCall, Inc. v. Magland Com'r ofFin. Regulation, 448 Md. 412, 439

(2016)("CashCall"), the Maryland Court of Appeals confirmed that the longstanding terms of the

MCSBA apply to loan brokers like Prosper. CashCall addressed a lending set-up virtually identical

to Prosper's and explained why Maryland law required a loan broker like Prosper to be licensed.

   6.      Indeed, Prosper's competitors — like LendingClub Corporation, Avant of Maryland,

LLC, and Upstart Network, Inc. — are licensed by Maryland's Commissioner of Financial

Regulation and have been for years. Prosper, however, is not, and has never been licensed.

    7.     Maryland's Legislature has imposed harsh consequences for conducting a brokering

business like Prosper's in violation of the law. If a loan broker is not licensed, it may not collect or

retain any money from its customers.

   8.      Yet Prosper repeatedly flouted and disregarded Maryland law, and arranged consumer

loans for Class Representative and each Class Member in return for substantial compensation,

frustrating the protections enacted by the General Assembly, evading regulatory oversight,

damaging Class Representative and Class Members, and obtaining an unfair advantage over its

licensed and regulated competitors in the process.

                                                   2
           Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 4 of 35




    9.      In addition, Prosper routinely and uniformly violated the Maryland law which Prosper

elected, in writing, to govern its transactions with Class Representative and Class Members — the

Maryland Credit Grantor Closed End Credit Provisions, Md. Code Ann., Corn. Law §§ 12-1001 et

seq.("CLEC").

    10.     CLEC also requires a license to make a loan, which, once again, Prosper does not have.

    1 1.    Moreover, CLEC §12-1023(b) explicitly prohibits Prosper from acting as a borrower's

agent in forming or executing promissory notes. Yet in each and every transaction of Plaintiffs and

the Class Members, Prosper ignored this prohibition, acted as an "attorney-in-fact" for the

borrower, and illegally signed the promissory note with the borrower's name.

    12.     Prosper's conduct, as more fully described below, violated not only the MCSBA,CLEC

and Maryland licensing laws, but also the Maryland Consumer Protection Act, Md. Code Ann.,

Corn. Law §13-101 et seq. (the "CPA"), the Maryland Consumer Debt Collection Act, Md. Code

Ann., 14-201 et seq.("MCDCA"),and the common law.

    13.    Due to Prosper's numerous violations ofthe law, discussed in more detail below,Prosper

was never entitled to collect any money from Class Representative or any Class Member.

    14.    Although Prosper assigned the loan accounts of Class Representative and Class

Members to Crown, Prosper could not assign any rights to Crown which it did not have. Prosper

had no right to collect any money from Class Representative or any Class Member,and Crown, as

Prosper's assignee, has no such right either.

    15.    Nevertheless,'Crown has sought to collect and collected sums from Class Representative

and Class Members in violation of the law.

    16.    As a result of the facts alleged in this Complaint, Class Representative and each Class

Member are entitled to a declaration that Crown is not entitled to collect any amounts from Class

                                                3
           Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 5 of 35




 Representative and Class Members in connection with their transactions with Prosper, under

Maryland's DeclaratoryJudgment Act, Md. Code Ann., Cts. &Jud. Pro. § 3-401 et seq.

    1 7.    Class Representative and each Class member are also entitled to recover statutory

damages under CLEC §12-1018(a)(2) and (b).

    18.    In addition, Crown must return all payments made on the Prosper loans of Class

Representative and Class Members within the applicable statute oflimitations, under the CPA,and

in assumpsit for money had and received. Crown must also disgorge all profits from its illegal scheme

in restitution for unjust enrichment.

    19.    Because Crown's dealings with Class Representative and Class Members arose from

transactions which were form-driven, and because the transactions violate the law in materially

uniform ways in the transactions of the Class Representative and Class Members, this lawsuit is

well-suited for class action treatment.

                                                Parties

   20.     Mr. Khan is a natural person who is a resident and citizen ofthe State of Maryland, and

who was a resident of the State of Maryland at the time he registered in Maryland for a loan from

Prosper.

   21.     Crown is a Georgia limited liability company with its principal place of business in

Georgia.

                                        Jurisdiction and Venue


   22.     This Court has subject-matter jurisdiction over this case pursuant to Md. Cts. &Jud.

Proc. Code Ann. §§ 1-501 and 4-402(e)(2). This Court has personal jurisdiction pursuant to Md.

Cts. &Jud. Proc. Code Ann.§§ 6-102 and 6-103(b), as Crown transacts business and performs work

and service in the State of Maryland, contracts to supply services in the State of Maryland, and
                                                4
           Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 6 of 35




 regularly does and solicits business and engages in other persistent courses of conduct in the State

of Maryland, including the business described in this Complaint.

    23.      Venue is proper in this Court under Md. Cts. & Jud. Proc. Code Ann. §§ 4-402(e)(2)

and 6-201, as the amount in controversy in this case exceeds $15,000.00 and because Crown carries

on a regular business and habitually engages in vocation in Montgomery County, Maryland.

Among other things, Crown directs its activity described in this Complaint to persons including

residents of Montgomery County, Maryland.

                     Factual Allegations for Individual and Class Relief

 Prosper's Business

    24.     Prosper brokered personal loans to Class Representative and each Class Member, in

exchange for compensation, but Prosper has no license to do so under Maryland law.

    25.     Prosper advertises that it offers access to personal consumer loans to Maryland

consumers.

    26.     Prosper's core business in Maryland in its transactions with Class Representative and

Class Members was marketing and arranging loans through media outlets, including the internet.

    27.     Prosper's advertisements directed Class Representative and Class Members to Prosper's

website, where Class Representative and Class Members obtained loan application forms and

instructions on how to complete those forms.

   28.      Prosper provided a telephone number that Class Representative and Class Members

could call to obtain assistance in filling out the website's loan application.

   29.     Prosper's form adhesion loan "agreement" documents included language permitting

Prosper to, within its sole discretion and for any reason or no reason, change any of the terms of

any of its "agreements" with Class Representative and Class Members, at any time, without any

                                                    5
           Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 7 of 35




advance notice.

    30.     Prosper's form adhesion loan documents included a written election ofCLEC to govern

its transactions with Class Representative and each Class Member.

    31.     Prosper's form adhesion loan documents included provisions stating that Class

Representative and each Class Member gave Prosper a power of attorney to sign a promissory note

at some time in the future, for the Class Representative and each Class Member, only if Prosper

deemed the loan worthy of originating and funding, in its sole discretion.

    32.     In the transactions of Class Representative and each Class member, the power of

attorney provisions were enforced, and PMI, acting on behalf of WebBank, signed a promissory

note in the name ofthe borrower as the purported "attorney-in-fact" ofthe borrower,in connection

with the formation and execution of the note.

    33.     Neither Class Representative nor any Class Member personally signed any promissory

note in connection with any Prosper loans.

    34.    The loans to Class Representative and Class Members were branded as "Prosper" loans,

and involved "Promissory Notes" which had a "Prosper" heading and bore a "Prosper Marketplace,

Inc." copyright. However, the "Promissory Notes" in Class Representative's and Class Members'

transactions were originated in the name of a state-chartered bank, WebBank. WebBank had

agreed with Prosper, in advance offunding the "Prosper"-branded loans for Class Representative

and Class Members, that Prosper would advertise and market for these loans, that Prosper would

handle all ofthe work necessary to originate the loans, would service the loans after origination, and

that each of these loans would be sold to Prosper promptly after origination.

   35.     Each Class Member loan was sold to Prosper, under its pre-existing agreement with

WebBank,shortly after origination, generally within days after the loans were funded by WebBank.

                                                  6
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 8 of 35




    36.     Prosper managed all of the operations relating to the submission ofloan applications by

Class Representative and each Class Member and the making of those loans, in exchange for a fee.

    37.    Prosper processed all loan applications from Class Representative and each Class

Member to determine whether the Class Representative and each Class Member met eligibility

criteria for the loan, responded to all inquiries regarding the loan origination and application

process, delivered all documents to Class Representative and Class Members in the course of the

loan origination and application process, and maintained all documents pertaining to the loans to

Class Representative and Class Members.

    38.    Prosper, in Class Representative and each Class Member's transaction, also conducted

credit risk assessment and loan underwriting.

    39.    Prosper determined that Class Representative and each Class Member satisfied the

criteria required for a loan, and determined the amount ofeach loan.

   40.     However, Prosper represented to Class Representative and each Class Member that the

loan would be made by WebBank. Under Prosper's oversight and Prosper's contracts with

WebBank, WebBank provided an extension of credit to each Class Member at Prosper's request,

in the amount requested by Prosper.

   41.     Prosper represented to Class Representative and Class Members that they would have

to pay WebBank a non-refundable origination fee from the proceeds of their loan.

   42.     But Prosper had agreed, in advance, to collect all payments, interest and fees due on the

loans to Class Representative and each Class Member.

   43.     The purchase price Prosper paid for the purchase of Class Representative's and each

Class Member's loan included the total amount of the loan actually received by the borrower, plus

the origination fee paid by the borrower, plus accrued interest. Prosper purchased the loans from

                                                 7
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 9 of 35




 WebBank before Class Representative or any Class Member had made any payments on the loans.

Then Prosper, not WebBank, collected all sums — including the origination fee — from Class

Representative and each Class Member. Prosper also collected interest from Class Representative

and Class Members which was calculated based on including the "origination fee" as part of the

principal amount of the loan. However, the origination fee was, in fact, interest. By collecting

interest calculated on interest, Prosper compounded the interest on Class Representative's and each

Class Member's loan, although Prosper represented to Class Representative and Class Members

that it was collecting only simple interest. Prosper's representation that it was collecting "simple

interest" from Class Representative and Class Members was false.

    44.    In addition, in each Class Member's transaction,Prosper obtained a transaction fee from

WebBank in return for facilitating the origination of the Class Member's loan. Prosper determined

the exact amount of these "transaction fees" that it would be paid. These "transaction fees" were

then paid to Prosper based upon the amount of the loan originated. These transaction fees

                      /0 and 5% of the original principal balance of each loan, and on average
constituted between 1`)

totaled between 4 and 4.53% of the amount of the loan originated. These "transaction fees"

constituted a portion of the origination fees in Class Representative's and each Class Member's

transaction, and were ultimately paid by Class Members, with interest, through each of their

periodic payments on their loans.

   45.     Prosper also serviced and administered each loan to each Class member. This servicing

and administration included statemeniing, payment processing, collections customers service,

refunds and adjustments, customer disputes, and other services ordinary and customary in the

servicing ofinstallment loans. In addition to the other amounts it received in connection with Class

Members' loans, Prosper received servicing fees as compensation for servicing Class Members'

                                                 8
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 10 of 35




loans. These servicing fees were calculated as a portion of the interest charges for each Class

Member's loan.

    46.     Prosper undertook to recover and collect the maximum payment of interest and

principal possible from Class Members.

    47.     Class Members never paid any loan payments, fees, or payments of any nature to

WebBank in connection with the loans arranged by Prosper, but, instead, made all payments to

Prosper, unless and until their loans were "charged off" and sold at a discount to Crown or another

debt collector, and Class Members thereafter made payments to Prosper's assignee debt collector.

    48.    The only contact Class Members had with WebBank in connection with their loans

through Prosper was WebBank's deposit of money into their bank account at the direction, and

under the supervision, of Prosper.

   49.     In exchange for Prosper's role in assisting Class Representative and Class Members to

obtain the aforementioned loans, Prosper received, through contracts with WebBank,the exclusive

right to collect all payments of principal, interest and fees, including the origination fee. This

arrangement rendered Prosper the defacto lender; the true lender. WebBank never received payment

of the origination fee from the Class Representative or Class Members, Prosper did. Prosper's

reason for existence was to profit by purportedly providing advice and assistance to consumers,

including Class Representative and Class Members, in obtaining loans nominally from WebBank

so that Prosper would receive, in reciprocation, the legal right to receive payments from consumers.

   50.     This arrangement has been a lucrative business for Prosper.

   51.     Prosper provided Class Representative and each Class Member with advice or assistance

in the obtention of an extension of credit by others, and was compensated for doing so.

   52.     Not only did Prosper broker the Class Representative's and Class Members' loans

                                                 9
           Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 11 of 35




 without a license, Prosper defacto brokered the loans to itself; deceptively disguising the loans as

 legitimate bank loans.

    53.      Although the loan proceeds for the Class Member's loans were purportedly drawn from

 WebBank, Prosper exerted control and ownership over those loans. Prosper carried out all

interactions with the Class Representative and Class Members, accepted the ultimate credit risk,

collected and pocketed the finance charges and fees, and owned and controlled the branding of the

loans, which were only available through its website. Prosper was in fact the primary lender,creditor

and collector in the loans that it made to Class Representative and Class Members.

Prosper Does Not Have Any License to Conduct Its Business In Maryland

    54.     Prosper does not have any license to conduct its credit services and lending business in

Maryland, and has never had any license to conduct its credit services and lending business in

Maryland.

    55.     However, Maryland law requires Prosper to be licensed by the Commissioner of

Financial Regulation to conduct its credit services and lending business in Maryland. For example,

both the MCSBA and CLEC require Prosper to have licenses which it does not have and has never

had.

Prosper Violated the MCSBA in Class Member Transactions

    56.     Prosper,including both PFL and PMI,is a "credit services business" under the MCSBA

§14-1901(e)(1)(ii).

    51.     Prosper violated numerous mandates ofthe MCSBA in its dealings with Class members.

    58.     Prosper received money or other valuable consideration from Class Members when it

had not secured a license from the Maryland Commissioner of Financial Regulation under Tide

1 1, Subtitle 3 ofthe Financial Institutions Article, in violation of the MCSBA § 14-1902(1).

                                                 10
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 12 of 35




    59.     Prosper received money and valuable consideration solely for the referral of Class

 Members to a credit grantor when the credit extended to the Class members was substantially on

the same terms as those available to the general public, in violation of MCSBA §14-1902(2).

    60.    Prosper made and used false and misleading representations in the offer and sale of the

services of Prosper, in violation of MCSBA §14-1902(4). Among other things, Prosper represented

to each Class Member that Prosper could be appointed as the Class Member's attorney-in-fact to

sign a promissory note for the Class Member,and enforced that representation, when the Maryland

law Prosper elected to govern each Class Member's transaction forbids doing so. In addition,

Prosper represented that Class Members would have no opportunity to rescind their loans after

funding, even though Maryland law required Prosper to provide a notice of cancellation which

Class Members could use to rescind their loans. In addition, Prosper represented that the

origination fees in Class Representative's and Class Members' transactions were non-refundable

when, in fact, they were refundable under Maryland law. In addition, Prosper represented that the

loans to Class Representative and Class Members carried simple interest, when they each in fact

included compound interest.

   61.     Prosper engaged, directly or indirectly, in acts, practices, and courses of business which

operated as a fraud or deception on Class Members in connection with the offer or sale of the

services ofa credit services business, in violation of the MCSBA § 14-1902(5). Among other things,

Prosper represented to each Class Member that Prosper could be appointed as the Class Member's

attorney-in-fact to sign a promissory note for the Class Member, and enforced that representation,

when the Maryland law Prosper elected to govern each Class Member's transaction forbids doing

so. In addition, Prosper represented that Class Members would have no opportunity to rescind their

loans after funding, even though Maryland law required Prosper to provide a notice of cancellation

                                                 11
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 13 of 35




 which Class Members could use to rescind their loans. In addition, Prosper represented that the

origination fees in Class Representative's and Class Members' transactions were non-refundable

when, in fact, they were refundable under Maryland law. In addition, Prosper represented that the

loans to Class Representative and Class Members carried simple interest, when they each in fact

included compound interest.

    62.    Prosper never provided to Class Representative or any Class Member any of the

disclosures required by the MCSBA §14-1906, and never provided Class Representative or any

Class Member the "NOTICE OF CANCELLATION" required under that section.

   63.     Prosper materially and willfully misrepresented to Class Representative and each Class

Member that they had no right to rescind any loans after the loans were made, when the MCSBA

affirmatively required Prosper to disclose to Class Representative and each Class member that they

could, in fact, rescind. That misrepresented information is required to be disclosed by the MCSBA.

That information is also material to establishing Prosper's liability under the MCSBA. Prosper's

false statement that the Class Members' loans could not be rescinded was a trick and contrivance

intended to prevent Class Members from knowing or exercising their rights. By representing that

loans could not be rescinded, and by failing to disclose the notice ofcancellation which the MCSBA

required Propser to disclose to Class Representative and each Class Member, Prosper concealed

Class Members' rights to rescind their loans and concealed Prosper's violations of the MCSBA.

Prosper's misrepresentation of Class Members' rights and concealment of its violations of the

MCSBA was, at least, in reckless disregard of its obligations under the law. Prosper intentionally

represented that Class Members'loans could not be rescinded, when they could; it intentionally did

not provide legally required cancellation notices, and it concealed its wrongdoing and Class

Representative and Class Members' rights. Class Representative and Class Members did not

                                                12
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 14 of 35




discover these misrepresentations and concealments until, at least, early 2021.

Prosper Violated CLEC in Each Class Member Transaction

    64.    In each Class Member Transaction, Prosper made a written election of CLEC in the

agreement, note, or other evidence of the loan.

    65.    Although CLEC § 12-1023 flatly forbids any provision by which a person acting on

behalf of a holder of the agreement, note, or other evidence of the loan in a consumer transaction.

is treated as an agent of the borrower in connection with its formation or execution, Prosper

included, in each Class Member's transaction,just such a provision.

   66.     In particular, in Prosper's documents for Class Representative's and each Class

Member's transaction, Prosper included provisions stating that PMI, acting on behalf of WebBank

and PFL, was treated as the Class Representative's and each Class Member's agent in connection

with signing the promissory note in the transaction.

   67.     Prosper enforced, in Class Representative's and each Class Member's transaction, this

prohibited provision. In particular,PMI acted as each Class Member's purported "attorney-in-fact"

agent in signing the promissory note in the transaction, and proceeded to use the promissory note

that Prosper signed to collect payments on its own behalffrom Class Representative and each Class

Member.

   68.     At the same time, and in the same documents, Prosper referred to PFL, PMI and

WebBank, collectively, as "we," and repeatedly stated that PMI was acting as an agent of both

WebBank and PFL in connection with the Class Representative's and Class Members'transactions.

Prosper Was Never Entitled to Collect Any Money from Class Members Due to Its
Illegal Activity

   69.    In Class Representative's and each Class Member's transaction, Prosper elected CLEC


                                                  13
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 15 of 35




to govern the transaction, and yet Prosper then immediately violated CLEC by acting as agent for

the Class member in connection with the formation and execution of the promissory note. As a

result, no promissory note was formed, and Prosper was never entitled to collect any money from

any Class Member in connection with the legally non-existent note.

    70.    Moreover, Prosper was not licensed as required by the MCSBA. Accordingly, it was

prohibited from receiving any money or valuable consideration from Class Representative or any

Class Member under the MCSBA §14-1902(1).

    71.    Furthermore, Prosper's purported contracts for services with Class Representative and

each Class Member did not comply with the MCSBA. Accordingly, the purported contracts were

void and unenforceable under the MCSBA § 14-1907(b), and Prosper was never entitled to enforce

any terms of any of those purported contracts or collect any money from Class Representative or

any Class Member in connection with those purported contracts.

    72.    A credit services business license is subject to the licensing and investigatory provisions

of the Maryland Installment Loans — Licensing Provisions, Md. Code Ann., Fin. Inst. §§11-301 et

seq., which require a license before Prosper could make any loans to Class Representative or Class

Members. Prosper's lack of the required license means it never had the right to collect any money

from Class Members.

   73.     In addition, a credit services business license is subject to the provisions ofthe Maryland

Consumer Loans — Licensing Provisions, Md. Code Ann., Fin. Inst. §§ 11-201 et seq. For that reason,

as well, Prosper was never entitled to collect' any money from Class Representative or 'Class

Members.

   74.     In addition, CLEC governed each Class Member transaction, but CLEC §12-1015

required Prosper to be licensed by the Commissioner in order to make a loan under CLEC.

                                                  14
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 16 of 35




Prosper's failure to obtain the required license means it was never entitled to collect any money

from Class Representative or Class Members.

    75.     Prosper was not licensed as required by Maryland law, the statutes requiring Prosper to

be licensed are regulatory in nature for the protection of the public, rather than merely to raise

revenue, and permitting Prosper to collect money from Class Members is against public policy.

    76.     Prosper never had any right to collect money from Class Representative or Class

Members, as a result ofProsper's illegal, unlicensed activity.

Prosper Assigned Class Members'Loan Accounts to Crown

    77.     Prosper's debt-collector assignee Crown is not, and was never, entitled to collect money

from Class Representative or any Class Members based on loan accounts, as a result of Prosper's

illegal, unlicensed activity.

    78.     Crown is a debt buyer company, which purchases debt charged off as uncollectible, at a

pennies-on-the-dollar discount, and then attempts to collect the full "face value" of that debt.

    79.     Prosper claimed to sell to Crown the right to collect money from Class Representative

and Class Members whose accounts Prosper had "charged-off" as uncollectible.

   80.      However,Prosper never had any right to collect any amounts from Class Representative

or any Class Members.

   81.      The rights Prosper claimed to be selling to Crown to collect amounts from Class

Representative and Class Members were nonexistent.

   82.      Crown has no right to collect any amounts from Plaintiff or any Class Member in

connection with their Prosper transactions.

                                Class Representative's Experience

Mr. Khan

                                                  15
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 17 of 35




    83.     On September 24, 2015, Mr. Khan received a loan with a face value of $10,000.00

 through Prosper.

    84.     $500 was deducted from Mr. Khan's loan proceeds as an "origination fee" before Mr.

Khan received any money from the loan.

    85.     Prosper's form adhesion documents for Mr. Khan's loan included.a written election for

CLEC to govern the loan.

    86.    Prosper's form adhesion documents for Mr. Khan's loan also included multiple

provisions giving Prosper the right to unilaterally change any of its agreements with Mr. Khan, at

any time, without advance notice or an opportunity for Mr. Khan to reject any changes.

    87.    Prosper's form adhesion documents for Mr. Khan's loan included provisions stating that

PMI was acting on behalfofPFL and WebBank,and that Mr. Khan was required to authorize both

PFL and PMI to act as Mr. Khan's attorney-in-fact to sign a promissory note for the loan.

   88.     PMI acted on behalf of WebBank and PFL in Mr. Khan's transaction, and signed the

promissory note for Mr. Khan as Mr. Khan's purported agent.

   89.     Mr. Khan never signed a promissory note in his Prosper transaction.

   90.     Mr. Khan paid back more than the principal amount of the loan he received from

Prosper, and made payments of interest, costs, fees and other charges in addition to principal.

   91.     Yet Prosper claims that Mr. Khan owes even more. It claims that it sold Crown the right

to collect more than $5,194.02 from him in addition to what he paid Prosper.

   92.     Crown has collected hundreds of dollars from Mr. Khan in connection with the account

Prosper sold to Crown, and Crown has filed a lawsuit against Mr. Khan demanding that the Court

force Mr. Khan to pay more than $4,248.00 to Crown on account ofProsper's illegal activity.

                                      Class Action Allegations

                                                 16
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 18 of 35




    93.     Class Representative sues on behalfof himselfand the Class ofsimilarly situated persons

defined below:

                     All borrowers who obtained a consumer loan through Prosper

                 where each and every one of the following requirements are met:

                     a) The borrower registered with Prosper in Maryland and was

                 a Maryland resident at the time of registration;

                     b) The agreement, note, or other evidence of the loan included

                 a written election of the Maryland Credit Grantor Closed End

                 Credit Provisions, Md. Code Ann., Corn. Law §§12-1001 et seq.

                ("CLEC");

                    c) The loan was originated in the name of WebBank under an

                 advance agreement that the loan would be sold to Prosper after

                 origination;

                    d) PMI signed the promissory note in the transaction on

                 WebBank's behalf with the representation that it was the "attorney-

                 in-fact" of the borrower;

                    e) The borrower made one or more payments to Prosper on

                 the loan; and,

                    1) The Prosper loan account was assigned to Crown.

   94.     Excluded from the Class are all employees, officers and directors of Defendant and its

parent or subsidiary companies and predecessors and successors, and assigns, and all employees of

the Court, and all persons in transactions where 1) the subject account was originated more than

three years prior to the filing of this Complaint; and, 2) the subject account was satisfied more than

                                                  17
         Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 19 of 35




six months prior to the filing of this Complaint; and, 3) no payments have been made on the subject

account within the past three years.

   95.     The Class, as defined above, is identifiable. The Class Representative is a member of

the Class. The Class is so numerous thatjoinder of all members is impracticable.

   96.     There are questions oflaw and fact which are not only common to the members of the

Class but which predominate over any questions affecting only individual Class members. The

common and predominating questions include, but are not limited to:

                   a. Whether Prosper acted as a credit services business under the MCSBA in

                       Class Members' transactions;

                   b. Whether Prosper failed to make any of the disclosures required by the

                       MCSBA §14-1906;

                   c. Whether Prosper was required to be licensed with the Maryland

                       Commissioner of Financial Regulation before engaging in transactions with

                       Class Representative and Class Members;

                   d. Whether Prosper's acts in demanding appointment as an agent, and signing

                       promissory notes, for Class Representative and Class Members violated

                       CLEC;

                   e. Whether Prosper's transactions with each Class Member are contrary to the

                       public policy of Maryland;

                   f. Whether the statutes requiring Prosper to be licensed are regulatory in

                       nature for the protection of the public, rather than merely to raise revenue,

                      and enforcing Class Members' Prosper loan accounts is against public

                      policy;

                                                18
          Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 20 of 35




                    g. Whether Prosper or Crown ever had any right to enforce Class Members'

                       loans;

                    h. Whether each Class Member is entitled to a declaration under the

                       Maryland Declaratory Judgment Act, Md. Code Ann., Cts. & Jud. Pro.

                       §§3-401 et seq. that their loan account is uncollectible;

                   i. Whether each Class Member is entitled to recover damages under the

                       CLEC § 12-1018(a)(2) &(b);

                   j. Whether each Class Member is entitled to recover amounts paid on their

                       loan accounts within the applicable statute of limitations under the CPA,

                       the MCDCA,and in money had and received;

                   k. Whether the Class is entitled to disgorgement of Defendants' profits in

                       restitution for unjust enrichment; and,

                   1. Whether declaratory relief is proper to prevent Defendant from continuing

                       to seek amounts from Class Members in violation of Maryland law and to

                       compel Defendant's compliance with Maryland law in the future,as to Class

                       Member accounts.

   97.     Class Representative's claims are typical of the claims of the respective members of the

Class within the meaning of Md. Rule 2-231(b)(3), and are based on and arise out of similar facts

constituting the wrongful conduct of Defendant.

   98.     Class Representative will fairly and adequately protect the interests of the Class within

the meaning of Md. Rule 2-231(b)(4). Class Representative is committed to vigorously litigating

this matter. Further, Class Representative has secured counsel experienced in handling consumer

class actions and complex consumer litigation.

                                                  19
            Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 21 of 35




    99.        Neither Class Representative nor Class Representative's counsel has any interests which

 might cause them not to vigorously pursue this claim.

     100.      The prosecution of separate actions by individual members of the Class would create a

risk of establishing incompatible standards of conduct for Defendant within the meaning of Md.

Rule 2-231(c)(1)(A).

    101.       Defendant's actions are generally applicable to the respective Class as a whole,and Class

Representative seeks equitable remedies with respect to the Class within the meaning of Md. Rule

2-231(c)(2).

    102.     Common questions of law and fact enumerated above predominate over questions

affecting only individual members ofthe Class and a class action is the superior method for fair and

efficient adjudication of the controversy within the meaning of Md. Rule 2-231(c)(3).

    103.    The likelihood that individual members of the Class will prosecute separate actions is

remote due to the time and expense necessary to conduct such litigation.

    104.    Class Representative's counsel are experienced in class actions, and foresee little

difficulty in the management of this case as a class action.

                                             Causes ofAction

                                                 Count One

                       Declaratory Relief under Md. Cts. &Jud. Pro.§ 3-406

    105.    Class Representative re-alleges and incorporates by reference the allegations set forth

above as iffully set forth herein.

    106.    This claim for declaratory relief is brought under the Maryland Declaratory Judgment

Act, Md. Code Ann., Cts. & Jud. Pro. § 3-406, to settle and obtain relief from uncertainty and

insecurity with respect to the rights, status and legal relations of the Class Representative and Class

                                                    20
            Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 22 of 35




 Members with Crown, under the consumer protections embodied in Maryland law.

    107.     Crown maintains that PFL and PMI were not required to have a license from the

Maryland Commissioner of Financial Regulation to engage in transactions with Class Members.

    108.     Class Representative maintains that PFL and PMI were required to have a license from

the Maryland Commissioner of Financial Regulation to engage in transactions with Class

Representative and Class Members.

    109.     Crown maintains that it and PFL and PMI did not violate CLEC in the transactions of

Class Members.

    1 10.    Class Representative maintains that PFL and PMI violated CLEC in their transactions

and the transactions of Class Members, and that Crown violated CLEC in the transactions of Class

Representative and Class Members.

    I ll.   Crown maintains that it may assess and collect charges from Class Representative and

Class Members.

    1 12.   Class Representative asserts that Crown does not have, and never had, the right to assess

or collect charges from him, or from Class Members, based on accounts assigned to Crown by

Prosper, due to the facts alleged in this Complaint.

    1 13.   Class Representative and Class Members have received or will receive collection notices

from Crown demanding payment of the alleged amounts due, and have been sued or will be sued

for collection of the sums which Crown claims are due. Moreover, Crown also notifies credit

reporting agencies (including Equifax, TransUnicin and Experian) of the alleged balances due,

thereby damaging the credit scores and history of Class Representative and the Class.

   1 14.    These practices continue and will continue unless and until this Court declares and

affirms that Defendant does not have a right to collect money from Class Members on their Prosper

                                                 21
            Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 23 of 35




loan accounts.

    1 15.    This presents an actual, justiciable controversy between the parties relating to the

construction of the purported contracts of Class Representative and members of the Class and the

application of the law to those purported contracts. Defendant has sought and will continue to seek

to collect amounts from Class Members when it is not legally entitled to do so. Defendant continues

to harm Class Representative and members of the Class by doing so.

    1 16.   Class Representative and members ofthe Class have a right to be free from the attempts

of Defendant to collect amounts from them to which Defendant has no right.

                                               Count Two

              Violation ofthe Maryland Credit Grantor Closed End Credit Provisions

    1 17.   Plaintiff re-alleges and incorporates by reference the allegations set forth above.

    1 18.   PFL and PMI are credit grantors under CLEC in the transactions of Class

Representative and Class Members.

    1 19.   Crown is a credit grantor under CLEC in the transactions of Class Representative and

Class Members.

    120.    CLEC permits credit grantors to provide closed end credit under certain circumstances

and subject to certain limitations, including compliance with provisions relating to interest charges.

Ifa credit grantor complies with CLEC,the credit grantor may collect certain amounts in addition

to the principal amount of the loan.

    121.     In the event, however, that the credit grantor fails to comply with CLEC, the credit

grantor "may collect only the principal amount of the loan and may not collect any interest, costs,

fees, or other charges with respect to the loan." CLEC §12-1018(a)(2). In addition, for a knowing

violation, the credit grantor "shall forfeit to the borrower 3 times the amount of interest, fees, and

                                                  22
           Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 24 of 35




charges collected in excess of that authorized by this subtitle." CLEC § 12-1018(b).

    122.    In violation of CLEC,in Class Representative's and each Class Member's transaction,

PFL and PMI enforced a provision by which a person acting on behalfofa holder ofthe agreement,

note, or other evidence of the loan is treated as an agent of the borrower in connection with its

formation or execution. See CLEC § 12-1023(b)(2)(iv).

    123.    In violation of CLEC, in Class Representative's and each Class Member's transaction,

Crown enforced a provision by which a person acting on behalf ofa holder of the agreement, note,

or other evidence ofthe loan is treated as an agent of the borrower in connection with its formation

or execution. See CLEC § 12-1023(b)(2)(iv).

    124.   PFL,PM!and Crown knowingly engaged in these violations of CLEC.

                                              Count Three

                  Violation ofthe Maryland Consumer Debt Collection Act

    125.   Class Representative re-alleges and incorporates by reference the allegations set forth

above as iffully set forth herein.

    126.   Crown, at all times relevant to the actions alleged herein, was a "collector" within the

meaning of section 14-201(b) of the MCDCA, because the alleged debts of Class Representative

and Class Members which Defendant sought to collect from Class Members through the actions

described herein arose from consumer transactions — i.e. consumer loans.

    127.   In collecting and attempting to collect on the alleged debts of Class Representative and

Class Members, Crown violated section 14-202 of the MCDCA by undertaking the• actions

described in this Complaint.

   128.    Among other things, without limitation, Crown violated section 14-202(8) of the

MCDCA when it claimed, attempted, or threatened to enforce rights with knowledge that the rights

                                                 23
            Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 25 of 35




 did not exist. Crown undertook a collection method of claiming, attempting and threatening to

 enforce a right to collect money from Class Representative and members of the Class, when it had

 no such right because its assignor Prosper, was not licensed to make, collect, or assign those loans,

and Crown knew it.

     129.    Nevertheless, Crown persisted in its method of collecting loans brokered and originated

by Prosper without a license.

     130.    Crown further knew that Prosper elected Maryland's CLEC as governing law in each

transaction, which prohibited Prosper or Crown from enforcing a power of attorney in connection

with the formation or execution ofa promissory note for Class Representative and Class Members

— yet Crown proceeded to affirmatively and intentionally collect amounts from Class Members

based upon promissory notes signed by Prosper as Class Representative's and Class Members'

"attorney-in-fact," thus enforcing Prosper's illegal requirement that it be permitted to act as Class

Representative's and Class Members' agent for the purposes of forming and executing that

promissory note. This method of collecting loans, by enforcing a provision prohibited by law, was

illegal.

    131.    Crown's actions in violation of the MCDCA proximately caused damages to Class

Representative and Class Members. As a direct and proximate result of Crown's claims, attempts

and threats to enforce rights which did not exist, Class Representative and Class Members were

assessed and paid charges which should not have been collected through Defendants' unlawful

collection methods, thereby causing them damages.

                                              Count Four

                      Violation ofthe Maryland Consumer Protection Act

    132.    Class Representative re-alleges and incorporates by reference the allegations set forth

                                                 24
           Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 26 of 35




above as iffully set forth herein.

    133.    Maryland's Consumer Protection Act("CPA"), Md. Code Ann., Comm. Law § 13-101

et seq., prohibits any "person" from engaging in any unfair or deceptive trade practices, inter alia, in

the extension ofconsumer credit and in the collection ofconsumer debts. CPA,§ 13-303(3)and (4).

    134.    As a "person" under the CPA,§ 13-101(h), Crown is prohibited from engaging in unfair,

abusive or deceptive trade practices.

    135.    Crown's systematic behavior described in this Complaint violated the CPA.

    136.    Among other things, without limitation, Crown's violations ofCLEC in its transactions

with Class Representative and Class Members,and Crown's demand that Class Representative pay

amounts which were not due to Crown, are unfair and deceptive practices in violation of the CPA.

    137.   In addition, the CPA specifically prohibits Crown from making any false or misleading

oral or written statement or other representation of any kind which has the capacity, tendency or

effect of deceiving or misleading consumers. CPA,§ 13-301(1).

    138.   The CPA further prohibits Crown from failing to state a material fact if the failure

deceives or tends to deceive. CPA § 13-301(3).

    139.   In violation of the CPA, § 13-303(3) - (4) and § 13-301(1), Crown represented to Class

Representative and Class Members that the amounts it was charging were permitted by law, and

that Class Representative and Class Members owed it money, which, in fact, Class Representative

and Class Members did not owe and which Crown could not lawfully collect. In these

communications with .Class Representative and Class Members, Crown engaged in

misrepresentations and failures to state material facts which deceived and tended to deceive, and,

again, violated the CPA. These written statements were false and misleading and tended to deceive

Class Representative and Class Members. Class Representative and Class Members were damaged

                                                  25
            Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 27 of 35




 when Crown assessed and collected charges which were not owed.

     140.    In violation of the CPA, § 13-303(3) - (4) and §13-301(3), Crown failed to disclose

 material facts to Class Representative and Class Members. Specifically, Crown failed to disclose

 that it was enforcing an illegal power of attorney provision in violation of CLEC, and failed to

 disclose that Crown was not entitled to collect the amounts it was collecting from Class

 Representative and Class Members.

     141.    Crown failed to disclose to Class Representative and Class Members its violations of the

 law.

 •   142.    These failures to disclose material facts led Class Representative and Class Members to

 make payments which were not due and which they would not have made had they been informed

 them of the material facts. Crown committed unfair and deceptive practices by collecting and

attempting to collect on alleged debts which,in fact, were not due and this conduct constitutes unfair

and deceptive trade practices in violation of the CPA, § 13-101 et seq., including §§ 13-303(3) and

(4), and §§ 13-301(1) and (3).

     143.    As a result of Crown's unfair and deceptive trade practices in violation ofthe CPA,Class

Representative and Class Members were caused injury and loss in the amount of the charges

assessed to them by Crown.

                                               Count Five

                                 Restitution and Unjust Enrichment

     144.    Class Representative re-alleges and incorporates by reference the allegations set forth

above as iffully set forth herein.

     145.   By paying money to Crown which was not owed or legally collectible, Class

Representative and the Class Members conferred a benefit ofthese illegally collected amounts upon

                                                  26
           Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 28 of 35




Crown.

    146.    Crown accepted the benefits conferred upon it by Class Representative and the Class

Members when it accepted and retained the money paid on their accounts. Crown was aware of

the benefits conferred on it, as it affirmatively demanded those benefits.

    147.    Crown's collection, acceptance and retention of these amounts, when Crown was not

entitled to the charges as a matter of law, was and continues to be unjust and inequitable. Crown

has not refunded the unlawfully collected amounts to Class Representative and Class Members.

Crown should not be permitted to retain the benefits of those unlawful collections. Crown's

continued withholding of the unlawfully collected amounts is improper.

    148.    Class Representative and Class Members conferred these unjust benefits upon Crown

after and as a result of Crown's misconduct as set forth herein.

                                              Count Six

                                     Money Had and Received

    149.   Class Representative re-alleges and incorporates by reference the allegations set forth

above as iffully set forth herein.

    150.   Crown collected money from Class Representative and Class Members to which it had

no legal or equitable right.

    151.   Crown had no legal or contractual right to collect any money from Class Representative

or Class Members, as PFL and PMI had no right to collect any money from Class Members when

it assigned their loan accounts to Crown.

    152.   These actions of Crown were and are illegal.

    153.   As a result of the actions alleged above, Crown obtained possession of money which, in

equity and good conscience, it ought not to be allowed to retain and should return to Class

                                                 27
        Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 29 of 35

                                                I




Representative and other Class members.

       WHEREFORE,Class Representative demands declaratoryjudgment and judgment in an

aggregated amount for the Class as a whole in excess of$75,000.00, as follows:

                           A.      A declaratory judgment establishing that Crown never had

                                   any right to collect any money from Class Representative or

                                   Class Members based on an assignment ofa loan accountfrom

                                  Prosper;

                           B.     Payment to Class Representative and Class Members of the

                                  statutory damages imposed under CLEC, §12-1018(a)(2),

                                  including a return to Class Representative and Class Members

                                  of all sums paid to Crown as interest, costs, fees or other

                                  charges;

                           C.     Payment to Class Representative and Class Members of the

                                  statutory damages imposed under CLEC § 12-1018(b),ofthree

                                  times the interest, costs, fees, and other charges which Crown

                                  collected in excess of that allowed by CLEC;

                           D.     Payment to Class Representative and Class Members ofactual

                                  damages for Crown's violations of the MCDCA and the

                                • MCPA;

                           E.     Payment to Class Representative and Class Members of all

                                  amounts collected from them by Crown in connection with a

                                  Prosper loan account;

                           F.     Disgorgement in restitution of all profits and benefits realized

                                              28
Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 30 of 35




                    by Crown as a result of its transactions involving Class

                    Representative and Class Members;

               G.   Judgment in favor of Class• Representative and the Class

                    against Crown for such compensatory damages as the

                    evidence shall warrant;

              H.    Pre-judgment and post-judgment interest at the legal rate on

                    all sums awarded to Class Representative and Class Members;

              I.    Reasonable counsel fees and the costs of these proceedings;

                    and,

                    Such other and further relief as the nature of this case may

                    require.

                               Resp tfully submittia


                                e amin H. Carney
                               bcarney(a,GWCfirm.com
                               Richard S. Gordon      -
                               rgordon@GWCfirm.com
                               GORDON,WOLF & CARNEY,CHTD.
                               100 West Pennsylvania Ave., Suite 100
                               Towson, Maryland 21204
                               Telephone:(410)825-2300
                               Facsimile:(410)825-0066

                               Attorneys for Class Representative and the
                               Class
Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 31 of 35

                                          I,      g




                              JURY TRIAL
Plaintiffs demand a trial byjury on
                                    all        ies triable of righ   y a jury.


                                          enjamin H. Carney




                                   30
       Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 32 of 35
                                                                                                               EIVED
                                                                                                           MAR 2 4 2021
 IN THE CIRCUIT COURT FOR Montgomery County
                                                                  (City or County)                 Clerk of the Circuit Court
                  CIVIL - NON-DOMESTIC CASE INFORMATION REPORT                                     M ontgomeryCounty, Md.
                                             DIRECTIONS
   Plaintiff: This Information Report must be completed and attached to the complaint filed with the
 Clerk of Court unless your case is exempted from the requirement by the Chief Judge ofthe Court of
 Appeals pursuant to Rule 2-111(a).
   Defendant: You must file an Information Report as required by Rule 2-323(h).
                 THISINFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING
 FORM FILED BY: IPLAINTIFF CIDEFENDANT                     CASE NUMBER VA435=0
                                                                                          (Clerk to men)
 CASE NAME:Shahid Khan                                        vs. Crown Asset Management,LLC
                                   Plamutf                                           Defendant
 PARTY'S NAME:                                              PHONE:
 PARTY'S ADDRESS:
 PARTY'S E-MAIL:
 If represented by an attorney:
 PARTY'S ATTORNEY'S NAME:Benjamin H. Carney                 pHoNE.410-825-2300
 PARTY'S ATTORNEY'S ADDRESS:100 W.Pennsylvania Ave.,Ste. 100,Towson, MD 21204
 PARTY'S ATTORNEY'S E-MAIL: bcarney@GWCfirm.com
JURY DEMAND? CaYes ONo
RELATED CASE PENDING? [Wes ON° If yes, Case #(s), if known. 484731V
ANTICIPATED LENGTH OF TRIAL?:                         hours      5 days
                                              PLEADING TYPE
New Case:         0Original             0Administrative Appeal 0 Appeal
Existing Case:0Post-Judgment 0Amendment
"'tiling in an existing case,skip Case Category/ Subcategory section - go to Relief section.
               IF NEW CASE: CASE CATEGORY/SUBCATEGORY(Check one box.
TORTS                      El Government                PUBLIC LAW                   0Constructive Trust
8
3
    Asbestos
    Assault and Battery
                           El Insurance
                           DI Product Liability
1 Business and Commercial PROPERTY
                                                       0Attorney Grievance           0Contempt
                                                       °Bond Forfeiture Remission 0Deposition Notice
CI Conspiracy                                          0Civil Rights                 0Dist Ct Mtn Appeal
0Conversion                0Adverse Possession         0County/Mncpl Code/Ord 0Financial
0Defamation                   Breach of Lease          0Election Law                 0Grand Jury/Petit iluy
                              Detinue                   Mminent Domain/Condemn.0 Miscellaneous
0False Arrest/Imprisonment13 Distress/Distrain
 ElFraud
CI Lead Paint - DOB of
                              Ejectment
                           CI Forcible Entry/Detainer
                                                       0Environment
                                                       0Error Coram Nobis
                                                                                     0Perpetuate Testimony/Evidence
                                                                                     0Prod. of Documents Req.
   Youngest Plt:           CI Foreclosure              0Habeas Corpus                CI Receivership
                                                       0  Mandamus                   Q Sentence Transfer
0Loss of Consortium           CI Commercial                                          U Set Aside Deed
0Malicious Prosecution        CI Residential           0Prisoner Rights
                                                                                     0Special Adm.- Atty
CI Malpractice-Medical        0  Currency  or  Vehicle 0  Public Info. Act Records   0Subpoena Issue/Quash
0Malpractice-Professional     0Deed of Trust           CI Quarantine/Isolation       0Trust Established
0Misrepresentation            CI Land Installments     0 Writ of Certiorari          0Trustee Substitution/Removal
0Motor Tort                   CI Lien                                                CI Witness Appearance-Compel
                              0Mortgage                EMPLOYMENT
0Negligence                                                                          PEACE ORDER
0Nuisance                     ORight of Redemption 0ADA                              0Peace Order
0Premises Liability           0Statement Condo         0Conspiracy
                           0Forfeiture of Property! 0EEO/HR                          EQUITY
0Product Liability                                                                   l l Declaratory Judgment
0Specific Performance         Personal  Item              FLSA
   Toxic Tort              0  Fraudulent  Conveyance      FMLA                       0   Equitable Relief
   Trespass                CI Landlord-Tenant          0 Workers' Compensation 0Injunctive Relief
   Wrongful Death          0Lis Pendens                                              0Mandamus
                                                       CI Wrongful Termination
CONTRACT                   CI Mechanic's  Lien                                       OTHER
CI Asbestos                El Ownership                INDEPENDENT
                                                       PROCEEDINGS                   0Accounting
C/ Breach                  El Partition/Sale in Lieu                                 CI Friendly Suit
   BusiDess and Commercial CI Quiet Title              0Assumption of Jurisdiction0Grantor in Possession
   Contessed Judgment      0Rent Escrow
 (Cont'd)                 0Return of Seized Property0Authorized Sale                 0Maryland Insurance Administration
El Construction            CI Right of Redemption      0  Attorney Appointment       0 Miscellaneous
                          0   Tenant Holding Over      3
                                                       1 Body   Attachment  Issuance 0   Specific Transaction
0Debt
0Fraud                                                 0Commission Issuance          CI Structured Settlements

CC-DCM-002(Rev. 04/2017)                       Page 1 of3
       Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 33 of 35

                                                      ,         A




               IF NEW OR EXISTING CASE: RELIEF(Check All that Apply)
ci Abatement             0Earnings Withholding all Judgment-Interest     0Return ofProperty
0Administrative Action 0Enrollment               (0Judgment-Summary 0Sale of Property
0Appointment of Receiver 0Expungement            lgl Liability           0Specific Performance
0Arbitration             0Findings of Fact       0Oral Examination       0Writ-Error Coram Nobis
ci Asset Determination   0Foreclosure            0Order                  0Writ-Execution
0Attachment b/f Judgment 0Injunction             °Ownership of Property 0Writ-Garnish Property
0Cease & Desist Order    0Judgment-Affidavit     0Partition of Property 0 Writ-Garnish Wages
0Condemn Bldg            0
                         1 Judgment-Attorney Fees°Peace Order            0 Writ-Habeas Corpus
0Contempt                0Judgment-Confessed 0Possession                 0Writ-Mandamus
I J Court Costs/Fees     0Judgment-Consent       0Production of Records 0Writ-Possession
    Damages-Compensatory gl Judgment-Declaratory 0Quarantine/Isolation Order
0Damages-Punitive        0Judgment-Default       °Reinstatement of Employment

I
fyou indicated Liability above, mark one ofthe following. This information is not an admission and
may not be used for any purpose other than Track Assignment.
1DLiability is conceded. OLiability is not conceded, but is not seriously in dispute. glLiability is seriously in dispute.

        MONETARY DAMAGES(Do not include Attorney's Fees, Interest, or Court Costs)

 0 Under $10,000            0$10,000 - $30,000            0 $30,000 - $100,000             Ea Over $100,000

 0 Medical Bills $                       0Wage Loss $                          0Property Damages $
                      ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)
 A. Mediation        0Yes ONO                                C. Settlement Conference °Yes          No
 B. Arbitration      °Yes ONo                                D. Neutral Evaluation      OYes MN°

                                          SPECIAL REQUIREMENTS
l If a Spoken Language Interpreter is needed, check here and attach form CC-DC-041
i
0 If you require an accommodation for a disability under the Americans with Disabilities Act, check
   here and attach form CC-DC-049
                                ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF
TRIAL.                          (Case will be tracked accordingly)
                   0 1/2 day of trial or less                   0 3 days of trial time
                  0 1 day of trial time                          rg More than 3 days oftrial time
                   O 2 days of trial time

                BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM
For alljurisdictions, ifBusiness and Technology track designation under Md. Rule 16-308 is requested,
                attach a duplicate copy ofcomplaint and check one ofthe tracks below.

             CI Expedited- Trial within 7 months of              0 Standard - Trial within 18 months of
                       Defendant's response                               Defendant's response

                                     EMERGENCY RELIEF REQUESTED



CC-DCM-002(Rev. 04/2017)                              Page 2 of 3
      Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 34 of 35

                                                0   CO   0,,




                   COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
                         MANAGEMENT PROGRAM(ASTAR)

     FOR PURPOSES OFPOSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCESJUDGES under
 Md Rule 16-302, attach a duplicate copy ofcomplaint and check whether assignment to an ASTAR is requested

          0 Expedited - Trial within 7 months of               0 Standard - Trial within 18 months of
                   Defendant's response                                 Defendant's response
IF YOU ARE FILING YOUR COMPLAINTIN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW.
           CIRCUIT COURT FOR BALTIMORE CITY(CHECK ONLY ONE)

0     Expedited                  Trial 60 to 120 days from notice. Non-jury matters.
Cl    Civil-Short                Trial 210 days from first answer.
0     Civil-Standard             Trial 360 days from first answer.
1:1   Custom                     Scheduling order entered by individual judge.
0     Asbestos                   Special scheduling order.
0     Lead Paint                 Fill in: Birth Date of youngest plaintiff
0     Tax Sale Foreclosures      Special scheduling order.
0     Mortgage Foreclosures      No scheduling order.

                       CIRCUIT COURT FOR BALTIMORE COUNTY

 CI    Expedited           Attachment Before Judgment, Declaratory Judgment(Simple),
 (Trial Date-90 days)      Administrative Appeals, District Court Appeals and Jury Trial Prayers,
                           Guardianship, Injunction, Mandamus....

 J Standard                Condemnation, Confessed Judgments(Vacated), Contract, Employment
 (Trial Date-240 days)     Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
                           Other Personal Injury, Workers' Compensation Cases.

El Extended Standard       Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
 (Trial Date-345 days)     Personal Injury Cases(medical expenses and wage loss of$100,000, expert
                           and out-of-state witnesses (parties), and trial of five or more days), State
                           Insolvency.

CI      Complex            Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
 (Trial Date-450 days)     Product Liabilities, Other Complex Cases.


               3/19/2021                                                 Is/ Benjamin H. Carney
                  Date                                                  Signature of Counsel / Party
     100 W.Pennsylvania Ave.,Ste. 100                                     Benjamin H. Carney
                 Address
                                                                             Printed Name
Towson                   MD       21204
          City           State Zip Code



CC-DCM-002(Rev. 04/2017)                        Page 3 of 3
        Case 8:21-cv-01126-GJH Document 1-1 Filed 05/07/21 Page 35 of 35



                                 Rule 16-308(c) STATEMENT

         This case is a consumer class action seeking relief from the debt-buyer of accounts from a
 large "Financial Technology" consumer loan brokering business operating in violation of
 Maryland statutes. As discussed below, it satisfies the Rule 16-308(c) factors for assignment to the
 Business and Technology Program (the "Program"):
(1)      The nature ofthe reliefsought.
         The Maryland Business and Technology Task Force Report(the "Report")recommended
 that eligibility for assignment to the Program be restricted to complaints "seeking compensatory
 damages totaling $50,000.00 or more,or... primarily injunctive or other equitable relief" Report,
 p.8 part VI.B.1.a. The present case meets this requirement. Although the exact size of the Class
 and exact amount ofdamages recoverable in this case are unknown,the Complaint seeks to recover
 damages on behalf of a Class of numerous Maryland consumers, where aggregated damages are
 expected to exceed $75,000. See Complaint ad damnum clause. In addition, the Complaint seeks
 equitable declaratory relief concerning the licensing obligations of the loan seller, the effects of
 those obligations on the Defendant debt-buyer, and its rights to collect amounts from Class
 members. Accordingly, the nature of the relief sought weighs in favor ofB&T assignment.
(2)      The number and diverse interests ofthe parties.
         With respect to this factor, the Report determined that the Program was appropriate for
 cases involving business entities, as well as individuals "if involved in a dispute appropriate for
Program designation." Report p. 8 part VI.B.1. The Task Force Report further found that
"commercial class actions" "should presumptively be assigned to the Program." Id. at pp. 8-9, part
 VI.B.1.b. (emphasis added). The present case meets this requirement, as it involves a business
entity, arises from the entity's commercial activity, including the purchase of purported financial
accounts, and is a commercial class action. This factor weighs in favor of B&T assignment.
(3)      The anticipated nature and extent of pretrial discovery and motions.
         This case will require complex discovery and motions practice, including discovery,
 briefing, and decision on a motion for class certification prior to resolution of complicated merits
issues. The complex nature ofthe class-action proceedings weighs in favor ofProgram assignment.
(4)      Whether the parties agree to waive venue for the hearing ofmotions and other
 pretrial matters.
         Plaintiffs do not anticipate that this will be an issue in this case.
(5)      The degree of novelty and complexity of the factual and legal issues
 presented.
         This case presents complex legal issues. Among other things, this case involves alleged
 violations of Maryland's Unfair and Deceptive Trade Practices Act("UDAP")(i.e., the Maryland
Consumer Protection Act and related statutes), rendering it a case which should be "presumptively
assigned to the Program." Report pp. 9 part VI.B.1.b(x). The complex nature of the case also
supports Program assignment, as noted above.
(6)      Whether business or technology issues predominate over other issues
 presented in the action.
         Business and technology issues predominate over other issues in this case. As discussed
above, the Program is designed to accommodate commercial class actions, as well as cases asserting
claims under the UDAP. As the issues in this case will focus on class certification issues as well as
 the UDAP,issues that the Program was designed to address are the focus of this case.
(7)      The willingness ofthe parties to participate in ADR procedures.
         Plaintiffs are willing to explore participation in mediation.
